999 F.2d 542
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Nev A. GOKCEN, Plaintiff-Appellant,v.Bruce BABBITT,*, in his official capacity asSecretary of United States Department of theInterior, Defendant-Appellee.
No. 91-35418.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Sept. 17, 1992.Decided July 27, 1993.

Before BEEZER, NOONAN and TROTT, Circuit Judges.


1
Nev A. Gokcen appeals the dismissal of his claim under the Age Discrimination in Employment Act (ADEA), 29 U.S.C. § 633a.   We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


2
* Budget reductions caused the U.S. Department of Interior, Bureau of Mines, to reevaluate the scope of its research efforts.   The Bureau believed thermodynamics research was better suited to academia and eliminated its Thermodynamics Research Section, which included Gokcen's position.   Gokcen accepted a lower-paying position within the Bureau.


3
Before closing the Section, the Bureau considered the potential impact on the Bureau and its employees.   The Bureau reviewed information on retirement eligibility to predict the harm to employees, the drain on the Bureau's technical expertise and the cost of paying additional retirement benefits.

II

4
The Bureau's decision to eliminate the Section was "wholly motivated" by factors other than Gokcen's age and thus did not violate the ADEA.  Hazen Paper Co. v. Biggins, --- U.S. ----, 113 S.Ct. 1701, 1706 (1993);  cf. 42 U.S.C. § 2000e-2(m).   Budget reductions, coupled with a belief that others could conduct thermodynamics research more effectively, prompted the decision.   Retirement eligibility was considered only to minimize any adverse effect that closure might have on the Bureau and its employees.   Nothing suggests the decision was partially based on a belief that Gokcen's age prevented him from performing his duties competently.   The record supports the district court's finding of no discriminatory motive.


5
AFFIRMED.



*
 Bruce Babbitt, the current Secretary of the Interior, is substituted for former Secretary Lujan.   See Fed.R.App.P. 43(c)(1)


**
 This disposition is not appropriate for publication and may not be cited to or used by the courts of this circuit except as provided by Ninth Circuit Rule 36-3